Title: To Benjamin Franklin from David Hartley, 21 March 1782
From: Hartley, David
To: Franklin, Benjamin


My Dear Friend,
London, March 21, 1782.
You will have heard before this can reach you, that Lord North declared yesterday in the House of Commons that his Majesty intended to change his ministers. The House is adjourned for a few days to give time for the formation of a new ministry. Upon this occasion therefore I must apply to you to know whether you would wish me to transfer the late negociation to the successors of the late ministry; in these terms; (vide yours to me of January 15, 1782) viz. “that you are empowered by a special commission to treat of peace whenever a negociation for that purpose shall be opened. That it must always be understood that it is to be in conjunction with your allies conformable to the solemn treaties made with them. That the formal acknowledgment of the Independence of America is not made necessary.” And may I add that upon these terms you are disposed to enter a negociation. It is not known who will succeed the late ministry, but from the circumstances which preceded its dissolution we are to hope that they will be disposed to enter into a negociation of peace upon fair and honourable terms. I have no doubt that there were some persons in the late ministry of that disposition.
I told you in my last letters to you of the 11th and 12th instant, that I had received information, whilst I was in the course of correspondence with the ministry myself on the subject of peace, that some part of the ministry were transmitting some communications or enquiries upon that subject with Mr. Adams, unknown to me. I had informed the ministry from you the names of the four persons empowered to treat. I saw the minister upon the occasion (I should now call him the late minister). I took the liberty of giving him my opinion upon the matter itself. So far as it related personally to me, I expressed myself fully to him that there was no occasion that such a step should have been taken unknown to me, for that I was very free to confess that if they thought my partiality towards peace was so strong that they could drive a better bargain through another channel, I could not have any right of exclusion upon them. I relate this to you because I would wish to have you make a corresponding application to your own case. If you should think that my strong desire for peace, although most laudable and virtuous in itself, should mislead me, and that my being so as you may suppose misled, may be of any prejudice to the cause committed to your trust, I desire by no means to embarrass your free conduct, by any considerations of private or personal regard to myself. Having said thus much, I will now add that I am not unambitious of the office of a peace maker, that I flatter myself the very page which I now am writing will bear full testimony from both sides of the impartiality of my conduct. And I will add once more what I have often said and repeated to each side, viz. that no fallacy or deception, knowing or suspecting it to be such, shall ever pass through my hands.
Believe me I sympathize most cordially and sincerely with you in every anxiety of yours for peace. I hope things are tending (although not without rubs) yet in the main to that end. Soon! as soon as the course of human life may be expected to operate on the great scale and course of national events, or rather in the creation and establishment of a new world. I am sometimes tempted to think myself in patient expectation the elder sage of the two. I say the elder, not the better. Yours, &c.
D. H.
